Appellant was convicted in the district court of Palo Pinto county for the offense of aggravated assault and his punishment assessed at a fine of $100.00 and ninety days in jail.
The State has filed a motion to dismiss this appeal because of an insufficient recognizance, in that the recognizance does not state that the appellant was convicted, and further because it does not state of what offense he was convicted.
An examination of the recognizance shows that the same fails to state the offense for which appellant was convicted and fails to show in what court he was convicted. Under these conditions, the State's motion must be sustained. Art. 903, Code of Criminal Procedure; Hughes v. State, 62 Tex. C. R. 288; Block v. State, 151 S.W. 1053.
Appellant will be allowed 15 days from this date in which to file a correct recognizance in this case, otherwise this judgment will become final. *Page 296 
Because the recognizance is wholly insufficient, it is the opinion of this court that the appeal should be dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.